914 F.2d 1490Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe CORNISH, Plaintiff-Appellant,v.WARDEN, BALTIMORE CITY JAIL, Defendant-Appellee.
No. 90-6843.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 27, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-89-2878-JFM)
Monroe Cornish, appellant pro se.
Frank Charles Derr, City Solicitor's Office, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Monroe Cornish appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cornish v. Warden, Baltimore City Jail, CA-89-2878-JFM (D.Md. April 16, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.